DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal matters 
	The instant action is in response to papers filed 9/23/2021.
	All previous claims are canceled.  
New claims 98-105 are pending.
All previous rejections and objections to the claims are withdrawn in view of the cancelation of all prior claims.
Applicant’s election without traverse of rs3750848in ARMS2 gene in the reply filed on 1/7/21 is acknowledged.
It is noted the response did not elect a specific allele as required in the species election.  However in order to promote compact prosecution the response will be examined.
The objection to the claims have been withdrawn in view of the amendment to the claims.
The enablement rejection has been withdrawn in view of the amendment.
The 102 rejection based on Goto has been withdrawn in view of the amendment to require sequencing, as Goto teaches SNP determination by array or real-time PCR.
Priority
The instant application was  filed 12/04/2019 is a continuation of 15803282, filed 11/03/2017 ,which is a continuation of 15232395, filed 08/09/2016, which is a 
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and

In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures located figures 41 and 42 are not present in the sequence listing.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specification
The disclosure is objected to because of the following informalities:
The specification 0351 of originally filed specification recites, “SEQ ID NO.”  However, CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Independent claim 98 has been added by amendment and recites, “macrolopathy” in the preamble Review and searching did not reveal antecedent basis for this limitation.  
Appropriate correction is required.
Response to Arguments
The response asserts the amendments have overcome the issues, but has not addressed the recitation of “SEQ ID NO.” as indicated.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 98-105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Independent claim 98 has been added by amendment and recites, “macrolopathy” in the preamble searching and review of the specification did not reveal support for this amendment.  Thus this is new matter.
Independent claim 98 is drawn to a method of evaluating severe or late-stage macrolopathy in a human subject and determining whether the subject is a candidate for treatment for the macrolopathy, the method comprising: (1) obtaining a biological sample from the subject; (2) sequencing a sufficient portion of genomic DNA in the biological sample to identify which nucleotide is present in each allele of the genome of the subject at one or more loci having: a single nucleotide polymorphism (SNP) selected from rs11200638 in the High-Temperature Requirement A Serine Peptidase 1 (HTRA1) gene, rs1049331 in the HTRA1 gene, rs2672587 in the HTRA1 gene, rs10490924 in the Age-Related Maculopathy Susceptibility 2 (ARMS2) gene, rs3750848 in the ARMS2 gene, rs1061170 in the Complement Factor H (CFH) gene, and rs800292 in the CFH gene; (3) observing which nucleotide is present at said one or more loci; (4) determining whether the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci; (5) obtaining an image of the macula of an eye of the subject; (6) determining from the image whether there are aberrant choriocapillaris lobules in the macula of the eye; and (7) identifying the subject as being a candidate for treatment for severe or late stage maculopathy if they are determined in 
Thus the claim encompasses any “sufficient portion of genomic DNA in the biological sample to identify which nucleotide is present in each allele of the genome of the subject at one or more loci having: a single nucleotide polymorphism (SNP) selected from rs11200638 in the High-Temperature Requirement A Serine Peptidase 1 (HTRA1) gene, rs1049331 in the HTRA1 gene, rs2672587 in the HTRA1 gene, rs10490924 in the Age-Related Maculopathy Susceptibility 2 (ARMS2) gene, rs3750848 in the ARMS2 gene, rs1061170 in the Complement Factor H (CFH) gene, and rs800292 in the CFH gene, ……the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci.”  This is an enormous genus as it encompasses allele of any loci of that contains any of the recited SNPs, which is not limited to the recited SNPs, but anything that can be considered a loci.
Claim 99 depends from claim 98 and draws the invention to wherein step (4) includes identifying in said genomic DNA whether there is an adenine (A) at the rs 11200638 SNP, a thymine (T) at the rs1049331 SNP, a guanine (G) at the rs2672587 SNP, a T at the rs10490924 SNP, a G at the rs3750848 SNP, a cytosine (C) at the rs1061170 SNP, and/or a G at the rs800292 SNP.  
Thus the claim encompasses determining the subject's risk for having or developing severe maculopathy or last stage maculopathy and by anything that can be considered an allele of the loci containing a SNP.  This broadly encompasses any 
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of nucleotide molecules.  
	The specification teaches, “Genotypes for SNPs listed in Table 1 were assessed for the entire cohort. A portion of the cohort consisting of 42 cases and 107 controls was analyzed for AMD disease association. Single marker associations were assessed using standard chi square, 2.times.2 table, and double-sided Fisher's exact tests. Haplotypes were constructed using Haploview (http://www.broadinstitute.org/haploview) software.”
The specification teaches, “In one aspect, determining the identity of an A at the rs11200638 SNP, a Tat the rs1049331 SNP, a G at the rs2672587 SNP, a Tat the rs10490924 SNP, a G at the rs3750848 SNP, a C at the rs1061170 SNP, or a G at the rs800292 SNP can be predictive of the subject's risk or increased risk for having or developing Vascular Associated Maculopathy, severe or late state maculopathy, or aberrant choriocapillaris.”(0106)
The specification teaches, “[0107] In one aspect, determining the identity of a G at the rs11200638 SNP, a C at the rs1049331 SNP, a C at the rs2672587 SNP, a G at the rs10490924 SNP, a Tat the rs3750848 SNP, a Tat the rs1061170 SNP, or an A at the rs800292 SNP can predictive of the subject's risk or decreased risk for having or 
The specification teaches no SNPs (or alleles) in loci with the recited SNPs  (other than the recited SNPs) that are correlated with risk of having or developing vascular maculopathy.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The instant specification does not teach the sequence of any of the recited loci alleles  of recited SNPs or any structural elements that can be used to identify loci alleles  of recited SNPs (and specific alleles) that are correlated with risk of having or developing severe maculopathy or late stage maculopathy.
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides the structural limitation the loci alleles  of recited SNPs are present in the gene recited or chromosome on which the gene/SNP resides.  The claims read in light of the specification encompass any nucleic acid molecule in any genome.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The 
	The skilled artisan cannot envision the detailed chemical structure of the encompassed the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993), and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The current situation is a definition of the compound solely based on its functional utility, as a the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci, without any definition of the particular polymorphisms claimed.
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate 

In the instant application, the provided information regarding the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci, do not constitute an adequate written description of the broad subject matter of the claims, and so one of skill in the art cannot envision the detailed chemical structure of the nucleic acids encompassed the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci.  Adequate written description requires more than a statement that nucleic acids with a particular quality are part of the invention and reference to a potential method for their identification.  The nucleic acid sequence is required.
In conclusion, the limited information provided regarding S the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
Response to Arguments

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 98-105 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 98 recites, “(2) sequencing a sufficient portion of genomic DNA in the biological sample to identify which nucleotide is present in each allele of the genome of the subject at one or more loci having: a single nucleotide polymorphism (SNP) selected from rs11200638 in the High-Temperature Requirement A Serine Peptidase 1 (HTRA1) gene, rs1049331 in the HTRA1 gene, rs2672587 in the HTRA1 gene, rs10490924 in the Age-Related Maculopathy Susceptibility 2 (ARMS2) gene, rs3750848 in the ARMS2 gene, rs1061170 in the Complement Factor H (CFH) gene, and rs800292 in the CFH gene; (3) observing which nucleotide is present at said one or more loci; (4) determining whether the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who 
Claims 99-105 are rejected as they depend from claim 98.
Further claim 99 recites, “wherein step (4) includes identifying in said genomic DNA whether there is an adenine (A) at the rs 11200638 SNP, a thymine (T) at the rs1049331 SNP, a guanine (G) at the rs2672587 SNP, a T at the rs10490924 SNP, a G at the rs3750848 SNP, a cytosine (C) at the rs1061170 SNP, and/or a G at the rs800292 SNP.”  In view of the language of the independent claim it is unclear if the recited allele in the Markush group is required to be the polymorphic allele of the SNP or merely anything in the loci.  
Claim 103 recites, “wherein step (6) includes determining that the subject has an increased risk for having or developing severe or late stage maculopathy compared with humans who do not have aberrant choriocapillaris lobules in the macula of the eye, if 
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 98-104  is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing and a natural correlation or phenomena.  This judicial exception is not integrated into a practical application because there are no additional steps The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim requires no steps except the determining step.
Claim analysis
The instant claim 98 is directed towards a method of evaluating severe or late-stage macrolopathy in a human subject and determining whether the subject is a candidate for treatment for the macrolopathy, the method comprising: (1) obtaining a biological sample from the subject; (2) sequencing a sufficient portion of genomic DNA in the biological sample to identify which nucleotide is present in each allele of the genome of the subject at one or more loci having: a single nucleotide polymorphism (SNP) selected from rs11200638 in the High-Temperature Requirement A Serine Peptidase 1 (HTRA1) gene, rs1049331 in the HTRA1 gene, rs2672587 in the HTRA1 gene, rs10490924 in the Age-Related Maculopathy Susceptibility 2 (ARMS2) gene, rs3750848 in the ARMS2 gene, rs1061170 in the Complement Factor H (CFH) gene, and rs800292 in the CFH gene; (3) observing which nucleotide is present at said one or more loci; (4) determining whether the nucleotide present at said one or more loci is predictive of an increased risk of having or developing severe or late stage maculopathy, compared with humans who do not have said nucleotide present at said loci; (5) obtaining an image of the macula of an eye of the subject; (6) determining from the image whether there are aberrant choriocapillaris lobules in the macula of the eye; and (7) identifying the subject as being a candidate for treatment for severe or late stage maculopathy if they are determined in step (4) as having one or more SNPs in the genome that are predictive of an increased risk of having or developing severe or late stage maculopathy, and are also identified in step (6) as having aberrant choriocapillaris lobules in the macula.  
The observing which nucleotide is present (3) is a mental step or abstract idea.

Step (5) is a mental step of obtaining an image
Step (6) is a method step and/or abstract idea of determining or examining the image.
Step (7) also a mental step and/or abstract idea.  It is also a natural phenomena or correlation of the allele with the risk of a phenotype 
Steps (1) and (2) are the only steps of the claim which require a
 According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a law of nature or natural phenomena and mental step.  
With regards to claim 98, steps (3)-(7) provide mental steps or abstract ideas and a natural correlation or phenomena, as detailed above.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No

[0116] In one aspect, the presence of aberrant choriocapillaris lobules can be detected by observing changes in the retinal pigment epithelium (RPE) overlying and corresponding to the choriocapillaris lobules. Observation of the RPE can be accomplished using, for example, and not to be limiting, autofluorescent imaging techniques known in the art. When an aberrant choriocapillaris lobule is present, the RPE cells overlying and corresponding to the aberrant lobule can die. Thus, the presence of aberrant choriocapillaris lobules can be detected by observing dead RPE cells overlying and corresponding to the choriocapillaris lobule. Various procedures known to persons of ordinary skill in the art can be utilized to detect the dead RPE cells, including, but not limited to, autofluorescent imaging techniques, infrared imaging techniques, optical coherence tomography (OCT), Stratus optical coherence tomography (Stratus OCT), Fourier-domain optical coherence tomography (Fd-OCT), two-photon-excited fluorescence (TPEF) imaging, adaptive optics scanning laser ophthalmoscopy (AOSLO), scanning laser ophthalmoscopy, near-infrared imaging combined with spectral domain optical coherence tomography (SD-OCT), color fundus photography, fundus autofluorescence imaging, red-free imaging, fluorescein angiography, indocyanin green angiography, multifocal electroretinography (ERG) recording, microperimetry, color Doppler optical coherence tomography (CDOCT), and visual field assessment. Additionally, the RPE can be observed by using the Heidelberg Spectralis, the Zeiss Cirrus, the Topcon 3D OCT 2000, the Optivue RTVue SD-OCT, the Opko OCT SLO, the NIDEK F-10, or the Optopol SOCT Copernicus HR.

[0186] Polymorphisms can be detected in a target nucleic acid isolated from a subject. Typically genomic DNA is analyzed. For assay of genomic DNA, virtually any biological sample containing genomic DNA or RNA, e.g., nucleated cells, is suitable. For example, in the experiments described in the Examples section herein, genomic DNA was obtained from peripheral blood leukocytes collected from case and control subjects (QlAamp DNA Blood Maxi kit, Qiagen, Valencia, Calif.). Other suitable samples include, but are not limited to, saliva, cheek scrapings, biopsies of retina, kidney or liver or other organs or tissues; skin biopsies; amniotic fluid or CNS samples; and the like. In one aspect RNA or cDNA can be assayed. In one aspect, the assay can detect variant HTRA1 or ARMS2 proteins. Methods for purification or partial purification of nucleic acids or proteins from patient samples for use in diagnostic or other assays are known in the art. 

[0187] The identity of bases occupying the polymorphic sites in the HTRA1 and ARMS2 genes can be determined in an individual, e.g., in a patient being analyzed, using any of several methods known in the art. For example, and not to be limiting use of allele-specific probes, use of allele-specific primers, direct sequence analysis, 

[0188] The design and use of allele-specific probes for analyzing polymorphisms are described by e.g., Saiki et al., 1986; Dattagupta, EP 235,726, Saiki, WO 89/11548. Briefly, allele-specific probes are designed to hybridize to a segment of target DNA from one individual but not to the corresponding segment from another individual, if the two segments represent different polymorphic forms. Hybridization conditions are chosen that are sufficiently stringent so that a given probe essentially hybridizes to only one of two alleles. Typically, allele-specific probes can be designed to hybridize to a segment of target DNA such that the polymorphic site aligns with a central position of the probe. 

[0189] Allele-specific probes can be used in pairs, one member of a pair designed to hybridize to the reference allele of a target sequence and the other member designed to hybridize to the variant allele. Several pairs of probes can be immobilized on the same support for simultaneous analysis of multiple polymorphisms within the same target gene sequence. 

[0190] The design and use of allele-specific primers for analyzing polymorphisms are described by, e.g., WO 93/22456 and Gibbs, 1989. Briefly, allele-specific primers are designed to hybridize to a site on target DNA overlapping a polymorphism and to prime DNA amplification according to standard PCR protocols only when the primer exhibits perfect complementarity to the particular allelic form. A single-base mismatch prevents DNA amplification and no detectable PCR product is formed. The method works best when the polymorphic site is at the extreme 3'-end of the primer, because this position is most destabilizing to elongation from the primer. 

[0191] In some embodiments, genomic DNA can be used to detect HTRA1 or ARMS2 polymorphisms. Genomic DNA is typically extracted from a sample, such as a peripheral blood sample or a tissue sample. Standard methods can be used to extract genomic DNA from a sample, such as phenol extraction. In some cases, genomic DNA can be extracted using a commercially available kit (e.g., from Qiagen, Chatsworth, Calif.; Promega, Madison, Wis.; or Gentra Systems, Minneapolis, Minn.). 

[0192] Other methods for detecting polymorphisms can involve amplifying a nucleic acid from a sample obtained from a subject (e.g., amplifying the segments of the HTRA1 gene of an individual using HTRA1-specific primers) and analyzing the amplified gene. This can be accomplished by standard polymerase chain reaction (PCR & RT-PCR) protocols or other methods known in the art. The amplifying can result in the generation of HTRA1 or ARMS2 allele-specific oligonucleotides, which span the single nucleotide polymorphic sites in the HTRA1 or ARMS2 genes. The HTRA1 or ARMS2 specific primer sequences and HTRA1 and ARMS2 allele-specific oligonucleotides can be derived from the coding (exons) or non-coding (promoter, 5' untranslated, introns or 3' untranslated) regions of the HTRA1 or ARMS2 genes. In one aspect Genomic DNA from all subjects can be isolated from peripheral blood leukocytes with QlAamp DNA Blood Maxi kits (Qiagen, Valencia, Calif.). DNA samples can be screened for SNPs in CFH (162V, r5800292; Y402H, r51061170), HTRA1 (Promoter, r511200638), ARMS2 (A69S, r510490924), C3 (R80G, r52230199), CFB (L9H, r54151667; R32Q, r5641153), C2 (IVS10, r5547154; E318D, r59332739), or APOE. Genotyping can be performed byTaqMan assays (Applied Biosystems, Foster City, Calif.) using 10 ng of template DNA in a 5 uL reaction. The thermal cycling conditions in the 384-well thermocycler (PTC-225, MJ Research) can consist of an initial hold at 95.degree. C. for 10 minutes, followed by 40 cycles of a 15-second 95.degree. C. denaturation step and a 1-minute 60.degree. C. annealing and extension step. Plates can be read in the 7900HT Fast Real-Time PCR System (Applied Biosystems). 

[0193] Amplification products generated using PCR can be analyzed by the use of denaturing gradient gel electrophoresis (DGGE). Different alleles can be identified based on sequence-dependent melting properties and electrophoretic migration in solution. See Erlich, ed., PCR Technology, Principles and Applications for DNA Amplification, Chapter 7 (W.H. Freeman and Co, New York, 1992). 

[0194] Alleles of target sequences can be differentiated using single-strand conformation polymorphism (SSCP) analysis. Different alleles can be identified based on sequence- and structure-dependent electrophoretic migration of single stranded PCR products (Orita et al., 1989). Amplified PCR products can be generated according to standard protocols and heated or otherwise denatured to form single stranded products, which may refold or form secondary structures that are partially dependent on base sequence. 

[0195] Alleles of target sequences can be differentiated using denaturing high performance liquid chromatography (DHPLC) analysis. Different alleles can be identified based on base differences by alteration in chromatographic migration of single stranded PCR products (Frueh and Noyer-Weidner, 2003). Amplified PCR products can be generated according to standard protocols and heated or otherwise denatured to form 

[0196] Direct sequence analysis of polymorphisms can be accomplished using DNA sequencing procedures that are well-known in the art. See Sambrook et al., Molecular Cloning, A Laboratory Manual (2nd Ed., CSHP, New York 1989) and Zyskind et al., Recombinant DNA Laboratory Manual (Acad. Press, 1988). 

[0197] A wide variety of other methods are known in the art for detecting polymorphisms in a biological sample. See, e.g., Ullman et al. "Methods for single nucleotide polymorphism detection" U.S. Pat. No. 6,632,606; Shi, 2002, "Technologies for individual genotyping: detection of genetic polymorphisms in drug targets and disease genes" Am J Pharmacogenomics 2:197-205; Kwok et al., 2003, "Detection of single nucleotide polymorphisms" Curr Issues Biol. 5:43-60). 
Further Goto (J Ocul Biol dis inform (2009) volume 2, pages 164-175)  and Hadley ((Invest Ophthalmol Vis Sci. 2010;51:2191–2196 (epub Nov 20, 2009) teaches methods of detecting rs3750848 and fluorescein angiography, indocyanin green angiography were routine and conventional.
Further Boekhorn (Opthamology (2008) volume 115, pages 1899-1903),  Handley, Zelmer (US Patent 5,935,942), and Vilser (US PGPUB 2007/0244396),  teach the choroidal neovascularization, thus demonstrating dependent claims are routine and conventional.
 Thus the claim does not provide additional steps which are significantly more.
Response to Arguments
The response traverses the rejection asserting the amended claims have active steps.  This argument has been thoroughly reviewed but is not considered persuasive as these steps are routine and conventional steps and thus are not significantly more.  Further it is noted the imaging step encompassed by the claim appears to be the conventional means of diagnosis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 98-100, 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto (J Ocul Biol dis inform (2009) volume 2, pages 164-175), Zelmer (US Patent 5,935,942), Thorleifsson (US2009/0035279) .
The claims recite, “" Aberrant choriocapillaris lobules".  The specification, “[0109] As used herein, " aberrant" means differing from the norm or the expected type. Aberrant can be the same as "abnormal" or "anomalous," and the terms can be used interchangeably. In one aspect, aberrant can also mean recapitulate.”  The specification teaches, “ [0111] " Aberrant choriocapillaris lobules" can be choriocapillaris lobules that appear abnormal and/or do not function normally.”  Thus “aberrant choriocapillaris lobules” is any abnormal choriocapillaris lobules.
With regards to claims 98, Goto teaches, “One hundred cases versus 190 controls were genotyped for 500,568 tag-SNPs using the Affymetrix Human Mapping 
Thus Goto teaches detection of the recited SNP in subjects with AMD.
Goto teaches patients were examined for choridal neovascularization and polypoidal choroidal vasculopathy (PCV) using  fluorescein angiography and  indocyanin green angiography,

Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the methods of Zelmer to image choriocapillaris lobules perfusion  and abberant choriocapillaris lobules and identify subjects with abberant choriocapillaris lobules and rs3750848 as having increased risk of maculopathy.  The artisan would be motivated as Goto specifically recommends examination of CNV and Zelmer teaches how to examine CNV and choriocapillaris lobules.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to image choriocapillaris lobules perfusion.
While Goto and Zelmer teach the detection of rs3750848 association of rs3750848 with AMD or abberant choriocapillaris lobules, they do not teach allele specific PCR or sequencing of SNPs.   
However, Thorleifsson teaches, “[0057] The genotyping methods that can be utilized in the methods of the invention include genotyping methods based on allele-specific probe hybridization, allele-specific primer extension, allele-specific amplification, 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute allele-specific probe hybridization, allele-specific primer extension, allele-specific amplification, nucleic acid sequencing (e.g., DNA sequencing), 5'-exonuclease digestion, molecular beacon assay, oligonucleotide ligation assay, size analysis for the detection method of Goto and Zelmer.  The artisan would be motivated to use reagents that are available in the lab and/or to confirm data obtained from the Taqman assay of Goto.  The artisan would have a reasonable expectation of success as the artisan is substituting one method of detecting a nucleotide for another.
With regards to claims to claim 99,  Goto teaches the C is the risk allele, which is the complement to G allele of rs3750848.(table 2).
Response to Arguments
The response traverses the rejection asserting, “CNV is a revascularization of the eye, which would result in increased perfusion, whereas the present invention teaches looking for aberrant choriocapillaris lobules that have decreased perfusion. These are opposite effects. .  This argument has been thoroughly reviewed but is not considered persuasive as the specification teaches, ““[0109] As used herein, " aberrant" means differing from the norm or the expected type. Aberrant can be the same as "abnormal" or "anomalous," and the terms can be used interchangeably. In one aspect, aberrant can also mean recapitulate.”  The specification teaches, “ [0111] " Aberrant choriocapillaris lobules" can be choriocapillaris lobules that appear abnormal and/or do 
Claim 101-103, 105 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto (J Ocul Biol dis inform (2009) volume 2, pages 164-175), Zelmer (US Patent 5,935,942), Thorleifsson (US2009/0035279) as discussed previously with respect to claims 98-100 and 104  in further view of  Vilser (US PGPUB 2007/0244396), Mendrins (Acta Opthalmologica (2009) volume 87, pages 290-296) and Klein (Arterioscler Throm Vasc boil (2000) volum 20, pages 1644-1650)
The teachings of Goto, Zelmer and Thorleifsson are set forth above.
While Goto, Zelmer and Thorleifsson teach and suggest fluorescein angiography and  indocyanin green angiography in addition to detection of rs3750848, they do not specifically teach determination of retinal vein or retinal artery diameter, A/V ratio,or any ratio..   
However,  Visler teaches, “The object of an apparatus and a method for the analysis of retinal vessels is to improve the reproducibility of individually determined artery-to-vein ratios and to reduce the measurement uncertainty in determining the artery-to-vein ratio in order to substantially increase the individual validity of the determined values for vessel diagnosis. At least two images are recorded successively as an image sequence in a predetermined timed sequence adapted to the vasomotricity of the vessels and are evaluated such that a mean artery-to-vein ratio is formed from artery-to-vein ratios that are determined on the basis of the at least two images..” (abstract). 

Mendrinos teaches, ” These studies suggest that vascular impairment may play a role in the pathogenesis of AMD in some patients.” (290, 3rd column).  Mendrions teaches, “In normal subjects, the choroidal WZ has been shown by fluorescein angiography (FA) to typically have a vertical pattern (Giuffre 1989). We analysed the different topographic variations of macular choroidal WZs in patients with exudative AMD and their relationships to the site of origin of CNV. Digital indocyanine green (ICG) video-angiography was used to describe the various WZ patterns because ICG is a highly protein bound dye that provides enhanced imaging of the choroidal circulation compared with fluorescein dye, which rapidly leaks out of the choriocapillaris (Yannuzzi et al. 1992).” (page 291, 1st column, top).  Mendrinos teaches, “Doppler flowmetry in order to explore choroidal circulatory changes in patients with AMD and showed a systematic decrease in choroidal circulatory parameters, with increasing severity of AMD features associated with risk for the development of CNV, suggesting a role for ischaemia in the development of CNV.”(page 295, 2nd column, top).  Mendrinos teaches, “ In the event of such a reduction in choroidal perfusion pressure in association st column).
Kelin teaches retinal A/V ratios of 0.8(table 3).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the methods of Visler to image retinal vein and arteries determine aterial and vein diameters and A:V ratio and identify subjects with rs3750848 and aberrant choriocapillaris lobules and treat the subjects for ischemia or closure of choriocapillaris lobules.  The artisan would be motivated as the art teaches that examination of choriocapillaris lobules strucute including examination of A;V ratio were known to be associated with AMD and other vascular issues of eyes.  The artisan would be movtivated to treat eys to minimize long term effects of occlusion or ischemia.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to determine retinal vein and artery diameter.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634